United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
E.N., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Lehigh Valley, PA, Employer
)
___________________________________________ )
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-807
Issued: September 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated January 10, 2008. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
more than a 25 percent permanent impairment of her right arm, for which she received a
schedule award.
FACTUAL HISTORY
This case has twice previously been on appeal before the Board. In a July 21, 2006
decision, the Board found that the case was not in posture for decision.1 The Board found that
Dr. Salem, a second opinion physician, did not explain how he arrived at his impairment rating.
The Board remanded the case to the Office to further develop the medical evidence to obtain an
1

Docket No. 06-628 (issued July 21, 2006).

opinion in conformance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment as to whether appellant had more than two percent impairment to the
right arm. In a July 16, 2007 decision, the Board found that the case was not in posture for
decision.2 The Board found that the schedule award was premised on ratings not adequately
explained by Dr. Richard J. Mandel, a Board-certified orthopedic surgeon and second opinion
physician. Although the Board noted the rating of four percent for decreased motion was
properly calculated, both physicians provided findings on grip strength. The Board remanded
the case to the Office to further develop the medical evidence on the issue of impairment to
appellant’s upper extremity. The facts and the history contained in the prior appeals are
incorporated by reference.
On December 3, 2007 the Office requested that the Office medical adviser provide an
opinion regarding whether appellant had greater than 25 percent impairment of the right arm.3 In
a report dated December 17, 2007, the Office medical adviser explained that he provided an
award for loss of strength with the full knowledge that it typically was not recommended based
upon page 508 of the A.M.A., Guides, section 16.88, Principles of Strength Evaluation. He
explained that the A.M.A., Guides, provided that loss of strength could be rated separately if
such a deficit could not be evaluated accurately by other rating methods. The Office medical
adviser explained that appellant underwent five surgical procedures. He advised that the
structural loss of the carpal ligamentous structures of the wrist indicated that biomechanical
weakness would be anticipated. The Office medical adviser noted that, although the A.M.A.,
Guides provide that “[d]ecreased strength cannot be rated in the presence of decreased motion
and painful conditions,” appellant had decreased motion and painful condition. He explained
that the five operations to the wrist interrupted the lunate-triangular structures and appellant
required a tendon weave to reconstruct it. The Office medical adviser referred to the example on
page 508 of the A.M.A., Guides which indicated that a weakness calculation for loss of strength
would be justified due to a severe muscle tear which healed and left a palpable muscle defect.
He indicated that in appellant’s case “the lunate-triangular ligament structures were ruptured and
they did leave a palpable or otherwise identifiable defect that required ligamentous
reconstruction.” The Office medical adviser opined that “this would result in weakness
irrespective of decreased range of motion and pain.” He indicated that this would qualify for the
“weakness calculation because the decreased strength cannot be rated with other rating
methods.” The Office medical adviser opined that “the severe injury and multiple operative
procedures resulted in circumstances that were similar to the example given on page 508 where
there was loss of strength due to severe muscle tear that healed with a palpable muscle defect.”
He also indicated that a 4 percent rating for decreased wrist motion would be inadequate and
opined that appellant had 25 percent impairment of the right arm.
By decision dated January 10, 2008, the Office found that appellant did not have more
than 25 percent permanent impairment of her right arm, for which she received a schedule
award.
2

Docket No. 07-605 (issued July 16, 2007).

3

On August 29, 2007 the Office requested that Dr. Mandel provide an addendum to his report. In particular, it
requested that he explain why grip strength findings were appropriate in light of the restrictions set forth in the
A.M.A., Guides. On October 31, 2007 the Office noted that Dr. Mandel had not responded.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions,
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.6 The Act’s implementing regulation has
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule award losses.7
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.8 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
Regarding loss of strength, the A.M.A., Guides states in relevant part:
In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the A.M.A., Guides, the loss of strength may be rated separately. An example of
this situation would be loss of strength due to a severe muscle tear that healed
leaving a palpable muscle defect. If the examiner judges that loss of strength
should be rated separately in an extremity that presents other impairments, the
impairment due to loss of strength could be combined with the other impairments,
only if based on unrelated etiologic or pathomechanical causes. Otherwise, the
impairment ratings based on objective anatomic findings take precedence.
Decreased strength cannot be rated in the presence of decreased motion, painful
conditions, deformities, or absence of parts (e.g., thumb amputation) that prevent
effective application of maximal force in the region being evaluated.9

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

20 C.F.R. § 10.404.

8

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
9

A.M.A., Guides 508.

3

ANALYSIS
The Board notes that the range of motion findings provided by the Office medical adviser
of three percent for dorsiflexion and four percent for radial and ulnar flexion were properly
calculated in accordance with the A.M.A., Guides. The case was remanded to the Office for an
explanation regarding the 20 percent finding based on loss of grip strength.
In a report dated December 17, 2007, the Office medical adviser reviewed appellant’s
history of injury and treatment and the case record. He referred to section 16.8a, Principles, in
the Strength Evaluation subchapter, and explained that appellant’s situation would fall into the
category of rare cases in which an individual would be entitled to a separate rating for loss of
strength that was not considered adequately by other methods.10 The Office medical adviser
referred to the example on page 50811 which indicated that a weakness calculation for loss of
strength would be justified due to a severe muscle tear which healed and left a palpable muscle
defect. He noted that appellant had five surgical procedures and sustained loss of the carpal
ligamentous structures of the wrist which would cause biomechanical weakness. The operations
interrupted the lunate-triangular structures and a tendon weave was performed on appellant. The
Office medical adviser stated that “the lunate-triangular ligament structures were ruptured, and
that they left a palpable or otherwise identifiable defect that required ligamentous
reconstruction.” He opined that “this would result in weakness irrespective of decreased range
of motion and pain.” The Office medical adviser advised that this would qualify for the
“weakness calculation because the decreased strength cannot be rated with other rating
methods.” He explained that “the severe injury and multiple operative procedures resulted in
circumstances that were similar to the example given on page 508 where there was loss of
strength due to severe muscle tear that healed with a palpable muscle defect.” The Office
medical adviser noted that a finding of four percent for decreased wrist motion alone would be
an inadequate award and that appellant should receive 25 percent impairment of the right arm.
The Board finds that the Office medical adviser’s rating for grip strength falls into the rare
category contemplated by section 16.8a of the A.M.A., Guides. Therefore, appellant is entitled
to have the grip findings included in her rating. The medical evidence establishes that she has 25
percent impairment of the upper extremity for which she received a schedule award.
CONCLUSION
The Board finds that appellant has no more than a 25 percent permanent impairment of
her right upper extremity, for which she received a schedule award.

10

Id.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2008 is affirmed.
Issued: September 22, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

